t c summary opinion united_states tax_court jose corona petitioner v commissioner of internal revenue respondent docket no 5097-o0os filed date jose corona pro_se peter c rock for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for the taxable years and respectively the issues for decision are with respect to and whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to two dependency_exemption deductions and whether petitioner is entitled to an earned_income_credit and with respect to whether petitioner is entitled to a child_tax_credit some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in oakland california on the date the petition was filed in this case in both of the years in issue petitioner filed a federal_income_tax return as a head_of_household he reported wage income of dollar_figure in and dollar_figure in in each year he claimed two dependency_exemption deductions for cathy corona and jose corona jr and claimed the earned_income_credit with cathy and jose as qualifying children who lived with him the entire year in he claimed a child_tax_credit for jose - in the statutory notices of deficiency respondent changed petitioner’s filing_status to single in each year and disallowed the dependency_exemption deductions and the credits among other requirements a taxpayer generally is entitled to a dependency_exemption deduction for a child only if the taxpayer provides over half of the child’s support during the taxable_year sec_15l1 a and c sec_152 generally a taxpayer is entitled to head_of_household filing_status only if the taxpayer maintains a household which is the principal_place_of_abode of an unmarried child sec_2 under sec_24 a taxpayer is allowed a credit for each qualifying_child for purposes of sec_24 a taxpayer’s child is a qualifying_child of the taxpayer only if the child is under the age of at the close of the taxable_year and entitles the taxpayer to a dependency_exemption deduction sec_24 petitioner and his wife matilde corona separated in whether they are still married is not established in the record cathy and jose are the children of petitioner and ms corona and were born in and respectively the only evidence provided to support petitioner’s entitlement to the disallowed deductions and credits is testimonial petitioner testified that ms corona removed jose from petitioner’s home against petitioner’s will sometime in mid-1997 and that jose remained q4e- with ms corona until mid-1998 or possibly after the end of the year petitioner also testified that cathy lived with petitioner during all of and all of and that petitioner supported cathy during this time ms corona on the other hand testified that both cathy and jose lived with her and were supported by her starting in date and throughout we do not find petitioner to be a credible witness because by admitting that jose did not live with him throughout all of and as indicated on his tax returns he has admitted that he provided false information on those returns furthermore petitioner’s testimony was contradicted by the testimony of ms corona whom we find to be a more credible witness we therefore accept ms corona’s version of events we find that jose and cathy lived with petitioner only until date and that they lived with and were supported by ms corona after that time petitioner is not entitled to a dependency_exemption deduction for either cathy or jose in because they were not supported by him during that year sec_152 petitioner likewise is not entitled to a dependency_exemption deduction for either cathy or jose in we do not accept petitioner’s testimony that he supported the children during for the reasons stated above and because petitioner’s income level of dollar_figure indicates the children likely had other sources of income because petitioner is not entitled to the dependency_exemption deductions he also is not entitled to head_of_household filing_status sec_2 for or to a child_tax_credit sec_24 for either or however because petitioner furnished over half the cost of maintaining his home we find that he is entitled to head_of_household status for because jose and cathy lived with him for more than one half of that year under sec_32 an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income subject_to certain limitations sec_32 any individual with a qualifying_child is an eligible_individual sec_32 an individual with qualifying children is entitled to a larger credit than is an individual without gualifying children sec_32 and b as is relevant here the definition of a qualifying_child for purposes of sec_32 includes a child of a taxpayer who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 a a qualifying_child either must be under the age of or a student under the age of at the close of the taxable_year or be permanently_and_totally_disabled at any time during the year sec_32 c petitioner is not entitled to an earned_income_credit in because his income was too great and he had no qualifying - - children in that year while cathy and jose resided with ms corona sec_32 a respondent disallowed the earned_income_credit in solely because petitioner’s dependency_exemption deductions had been disallowed qualification for a dependency_exemption deduction is not a prerequisite to being a qualifying_child sec_32 ms corona’s testimony established that petitioner’s children cathy and jose lived with petitioner prior to date which means they lived with petitioner more than half of that year and both cathy and jose were under the age of at the end of we therefore hold that petitioner is entitled to the earned_income_credit in reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
